Citation Nr: 0738938	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  96-18 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether clear and unmistakable error exists in the 
December 1985 rating action which denied service connection 
for post-traumatic stress disorder (PTSD). 

2.  Whether clear and unmistakable error exists in the April 
1986 rating action which granted service connection for PTSD 
and assigned a 10 percent rating effective January 16, 1985. 

3.  Entitlement to an effective date earlier than April 29, 
1993, for the assignment of a 100 percent rating for PTSD.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied entitlement to an 
effective date earlier than August 3, 1994, for the 
assignment of a 100 percent rating for PTSD.  The veteran 
testified at two personal hearings before a hearing officer 
at the RO, in March and June 1997.  In an August 1997 rating 
decision, the hearing officer granted an effective date of 
April 29, 1993, for the assignment of a 100 percent rating 
for PTSD.  The veteran continued the appeal. 

The Board remanded the case in July 1999 to afford the 
veteran an opportunity to testify before a Veterans Law Judge 
(VLJ).  Hearings were conducted before a VLJ in May 2000 and 
another VLJ in March 2001.  Transcripts of all hearing are 
included in the claims folder.  The VLJ who conducted the 
March 2001 hearing is no longer employed at the Board and the 
veteran declined an offer to have an additional hearing.  

This matter was again remanded by the Board in August 2001.  
In the August 2001 remand, the Board noted that the veteran 
testified in March 2001 that he filed claims for his PTSD in 
1985 and 1986 and was denied due process by the RO.  The 
Board construed this testimony as possibly raising issues of 
clear and unmistakable error in the RO decision dated in 
December 1985 and April 1986.  

In a May 2001 statement, the veteran desired clarification as 
to whether the Board had previously ruled on his CUE claims.  
The CUE claims listed on the first page of this decision are 
currently on appeal and have never been ruled on by the 
Board. 


FINDINGS OF FACT

1.  The December 1985 rating decision denying service 
connection for PTSD was unwarranted on the basis of the 
evidence then of record.

2.  The April 1986 rating decision granting service 
connection for PTSD and assigning a 10 percent rating from 
January 16, 1985, was based on an evaluation of the evidence 
then of record and constituted a reasonable exercise of 
rating judgment.

3.  A May 1990 rating decision denied the veteran's increased 
rating claim for PTSD.  The veteran did not file a timely 
notice of disagreement.

4.  The earliest claim, formal or informal, for an increased 
rating of the veteran's PTSD was a January 6, 1991 VA 
psychiatric report.

5.  It was factually ascertainable that the veteran was 
entitled to a 100 percent disability rating for PTSD as of 
January 6, 1991.

  
CONCLUSIONS OF LAW

1.  The December 1985 rating decision that denied service 
connection for PTSD was CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).

2.  The April 1986 rating decision which granted service 
connection for PTSD is final.  38 U.S.C.A. § 4005(c) (1982); 
38 C.F.R. §§ 3.1043, 19.129, 19.192 (1985).

3.  The April 1986 rating decision granting service 
connection for PTSD and assigning a 10 percent rating from 
January 16, 1985, was not CUE.  38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. §§ 3.104, 3.105(a) (2007).

4.  The May 1990 rating determination which denied an 
increased rating for PTSD is final.  38 U.S.C.A. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).   
5.  Resolving doubt in the veteran's favor, the criteria for 
an effective date of January 6, 1991 for the award of a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157(a), 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated December 2003 and July 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the early effective date 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his early 
effective date claim.  Clear and unmistakable error (CUE) 
claims are legal challenges to prior Board or RO decisions 
and do not involve the submission of additional evidence 
because any finding of CUE must be based on the record and 
law that existed at the time of the rating decision in 
question.  Russell v. Principi, 3 Vet. App. 310 (1992).  
Thus, the Veterans Claims Assistance Act of 2000 (VCAA) is 
not applicable to motions alleging CUE in prior VA decisions.  
See Parker v. Principi, 15 Vet. App. 407 (2002). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2007) (harmless error).

The Board has reviewed all evidence in the veteran's claims 
folder, which includes, but is not limited to, his 
contentions and testimony, service personnel records, VA 
medical evidence, VA examination reports, private medical 
records, records from the Social Security Administration, and 
records pertaining to the United States Postal Service.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show.

CUE 

During the pending claim for earlier effective date of a 100 
percent rating for PTSD, the veteran raised claims of CUE 
involving rating decisions dated in December 1985 and April 
1986.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, such as the 
December 1985 and April 1986 rating decisions, will be 
accepted as correct in the absence of CUE.  In order for a 
claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied. Russell, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id. at 245.  See also, Bustos v. West, 179 F.3d 1378, 1381 
(1999) (to prove the existence of CUE as set forth in 38 
C.F.R. § 3.105(a), the claimant must show that an outcome- 
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court ruled 
that a CUE is one of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  When attempting 
to raise a claim of clear and unmistakable error, a claimant 
must describe the alleged error with some degree of 
specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  The Court further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non- specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id.

By way of background, the veteran first filed a service 
connection claim for PTSD in June 1983.  The RO issued him a 
letter in September 1983 asking him to provide VA with 
supporting or clarifying evidence or information.  According 
to the record, no response was submitted within one year from 
date of letter.  

December 1985 Rating Decision

On January 16, 1985, the veteran, through his representative 
at that time, submitted a service connection claim for PTSD.  
With his claim, the veteran submitted a  report from Francis 
D. Ziarko, MSW, LICSW, dated August 1985.  The report 
provided detail into the veteran's symptoms and specified 
that the veteran was suffering serious problems emotionally, 
vocationally, and socially because of his war time stress.  A 
diagnosis of PTSD, Severe and Chronic was given.  

The claim was denied by the RO in a December 1985 rating 
decision.  The adjudicated indicated that the claim was 
denied "in the absence of a diagnosis of post-traumatic 
stress disorder acceptable for rating purposes."  

The Board finds the evidence, including the diagnosis of 
PTSD, existed at the time of the December 1985 rating 
decision to warrant a grant of service connection.  The 
August 1985 report discussed the veteran's symptomatology and 
provided a clear diagnosis of PTSD based upon his service in 
the Republic of Vietnam.  There was no medical evidence to 
the contrary.  Any reasonable review of the evidence before 
the adjudicators at the time of the December 1985 rating 
decision would result in the conclusion that a granting of 
service connection for PTSD was warranted on the basis of 
such evidence. 

For the purposes of this adjudication, the December 1985 
rating decision may be viewed as flawed at the time it was 
made, and was the product of CUE.  Nevertheless, the 
effective date of service connection for PTSD remains 
unchanged.  The April 1986 rating decision, which granted 
service connection for PTSD, had assigned the effective date 
for service connection as January 16, 1985, or the date of 
claim.  38 C.F.R. § 3.400(k) (The effective date to be 
assigned for an award based on CUE is that date from which 
benefits would have been payable if the correct decision had 
been made on the date of the decision found to have been the 
product of CUE).  

April 1986 Rating Decision

In an April 1986 rating decision, the RO granted service 
connection for PTSD, assigning an initial disability rating 
of 10 percent, effective January 6, 1985.  

In support of his CUE claim, the veteran testified that he 
was denied due process.  Specifically, in the May 2001 
hearing, the veteran stated that he was prevented from 
submitting evidence of his termination of employment from the 
United States Postal Service in 1983.  The veteran attested 
that 20 people presented statements indicating that they were 
afraid of him.  He also stated that he was not offered a 
compensation examination and was not allowed to present other 
evidence in support of his claim, including an August 1985 
statement from F.D.Z., MSW, LICSW.  

There is no indication of CUE in the RO's April 1986 
decision.  Initially, the Board notes that the veteran's 
argument that he was not offered a compensation examination 
is not shown.  The veteran was afforded a VA psychiatric 
examination in November 1985.    

At the time of the April 1986 rating decision, the pertinent 
evidence of record was the veteran's service records, the VA 
psychiatric examination report dated November 1985 and an 
August 1985 report discussed above.  In an August 2000 
written statement, the veteran asserted the RO committed CUE 
in not considering the August 1985 report in its rating 
decision.  However, the August 1985 report was specifically 
referenced and considered in the April 1986 rating decision.  

The April 1986 decision, based upon the evaluation of the 
August 1985 report and the November 1985 VA examination 
report, constituted a reasonable exercise of rating judgment 
in finding that a 10 percent rating was warranted.  In effect 
at the time of the April 1986 rating decision, a 10 percent 
rating was assigned when there was slight impairment of 
social and industrial adaptability.  A 30 percent rating 
required definite impairment of social and industrial 
adaptability.  A 50 percent rating required considerable 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132 (1985).  

The August 1985 VA statement from Francis D. Ziarko, MSW, 
LICSW indicated that the veteran suffered from severe 
authority conflict problems, as exhibited by his firing at 
the United States Postal Service.  He suffered continuous 
depression and disturbed sleep with early morning awakenings.  
He complained of short term memory loss and poor 
concentration.  He was socially isolated from others and 
feelings of rage and guilt.  It was indicated that the 
veteran was suffering from serious problems emotionally, 
vocationally, and socially because of his war time stress.  

The November 1985 VA examination findings showed that speech 
was intact and his answers to questions were appropriate.  He 
was reasonably composed at the interview, but did break down 
once when he remembered his visit to the Veterans Memorial in 
Washington.  He had sleep difficulty and difficulty with 
excessive tension during the day.  He had guilt feelings 
about Vietnam.  He had marked difficulty with authority 
figures and had lost innumerable jobs because of this area.  
There was no evidence of psychosis, delusions or 
hallucinations.  Orientation and intellectual functioning 
were intact.  Insight and judgment were good.  The diagnosis 
was PTSD, delayed.   

The RO viewed the evidence and determined that the veteran's 
symptomatology warranted a 10 percent rating based upon 
slight impairment of social and industrial adaptability.  
Clinical findings of normal speech, orientation and 
intellectual functioning, insight and judgment with no 
evidence of psychosis, delusions or hallucinations supports 
such a finding.  Although a different decision maker could 
conceivably have found for a higher initial disability rating 
based upon the other sympomotology noted above, the evidence 
is not such that it would compel such a conclusion, nor does 
regulation compel it.  Such an allegation cannot establish 
the presence of CUE in a final rating decision.  The 
effective date assigned, January 16, 1985, was the date of 
receipt of the claim and is the earliest date that could be 
assigned in accordance with regulations then in effect.  See 
38 C.F.R. § 3.400 (1985).  

The veteran also asserts that records from the United States 
Post Service, and other important evidence, are absent from 
consideration in the April 1986 rating decision.   The 
veteran essentially alleges at the March 2001 hearing that he 
was fired from the United States Postal Office in 1983, prior 
to the April 1986 rating decision, and since this evidence 
demonstrated symptoms warranting a higher initial rating than 
the 10 percent rating assigned, that it logically follows 
that the rating decision of 1985 contained CUE.  The Board 
disagrees.  The United States Postal Service records were not 
present in the claims folder at the time of the April 1986 
rating decision.   The Board notes that any allegation that 
the VA failed in its duty to assist is, as a matter of law, 
insufficient to plead CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (1994) ("an incomplete record, factually correct 
in all other respects, is not clearly and mistakably 
erroneous").  Similarly, "failure to give due process," or 
any other general, non-specific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Id.  

During the course of the appeal, the veteran also submitted 
private medical records showing treatment and evaluations 
dated in early 1980s.  However, these records were not in the 
record at the time of the April 1986 rating decision and 
therefore cannot form a basis for CUE.  Damrel v. Brown, 6 
Vet. App. 242 (1994)

In this case, it simply is not shown that there "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 314.

In conclusion, it is not shown that any critical facts were 
not considered or that controlling statutory and regulatory 
provisions were incorrectly applied in the April 1986 rating 
decision, based on the facts as they existed at the time as 
applied to the law extant at the time.  Accordingly, the 
veteran's claim for CUE of the April 1986 rating decision 
must be denied.

Earlier Effective Date Claim

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2007).

The effective date of a grant of an increased evaluation is 
based upon a variety of factors, including the date of claim, 
date entitlement is shown and finality of prior decisions.  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).




Finality of Prior Decisions

In this case, the April 1986 rating decision, which granted 
service connection for PTSD and assigned a 10 percent rating, 
was not timely appealed and is therefore final.  38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985).  
The veteran filed a claim for increased rating, received in 
July 1986.  However, this claim was denied in a December 1986 
rating decision.  The veteran received notice of this 
decision and did not file a timely notice of disagreement.  
As such, the December 1986 rating decision became final.  
38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986).     

The next communication from the veteran was received in July 
1989 where the veteran asked to be re-evaluated for his PTSD, 
asserting that his disability worsened.  The RO issued a 
letter that same month requesting supporting or clarifying 
evidence or information.  In a statement received in April 
1990, the veteran indicated that his PTSD has affected his 
ability to work as he had been unemployed since June 1989.  
In a May 1990 determination, the RO denied the veteran's 
claim for increased rating.  The RO informed the veteran of 
this determination that same month, but did not file a notice 
of disagreement.  As such, the May 1990 rating determination 
became final.  38 U.S.C.A. § 4005(c) (1988); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1989).    

The veteran contends that the 100 percent rating for PTSD 
should be made effective in 1989 when he was awarded SSA 
disability benefits based on PTSD.  However, an effective 
date cannot be assigned prior to the date of the last final 
rating decision (May 1990 rating decision).  Other than 
alleging that he should have been entitled to psychiatric 
evaluation in connection with his 1989 increased rating 
claim, there is no specific allegation that the May 1990 
rating determination contained CUE.  As noted above, failure 
to order a VA examination or evaluation upon request by the 
veteran is, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  Similarly, 
"failure to give due process," or any other general, non-
specific claim of error cannot constitute a valid claim of 
clear and unmistakable error.  Id.  Accordingly, the May 1990 
rating determination is final and is a bar to an earlier 
effective date. 

Date of Claim

Before an effective date can be determined, the Board must 
first identify the earliest date on which the claim for an 
increased rating was received.  See 38 C.F.R. § 3.400 (2007).  
Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (2007).

The applicable statutory and regulatory provisions require 
that VA look to all communications from a claimant which may 
be interpreted as applications or claims, formal and 
informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

With regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.
 
Upon review, the uncontroverted evidence establishes that the 
veteran filed an application for schedular increase, received 
on April 29, 1993.  However, a January 6, 1991 VA treatment 
record could have been construed as an informal claim.  The 
report reflected that the veteran's symptoms met the criteria 
for PTSD, and also reported symptoms of Major Depression, 
significant anxiety and somatic symptoms.  The examiner noted 
that the veteran was unemployed at that time and did 
volunteer work at a homeless shelter where he resided in the 
past.  He described a constant pattern of conflicts with 
people on the job.  His mood was dysphoric and irritable at 
times.  When discussing traumatic events, he was tearful, 
sad, and at times very angry.  He had difficulties with 
trust, both with the interviewer and with the purpose of the 
evaluation.  The veteran was having difficulty staying in 
relationships, moved from situation to situation, often 
leaving him feeling angry, betrayed, and embittered.  He 
reported that he has a tendency to find fault with everyone 
and everything, and then feels very depressed about his 
situation.  The veteran had few, if any, long-lasting 
relationships.  His Global Assessment Functioning score was 
40, which is indicative of major impairment.  

Based upon the above, the January 6, 1991 VA medical record 
includes sufficient competent evidence showing an increase or 
worsening of the service-connected PTSD such that the veteran 
was entitled to an increased award.  38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).  

Having determined that January 6, 1991 is the date of claim 
for purposes of assigning an effective date, the Board must 
now look to the evidence to determine when the veteran's 
increase in disability occurred.

The Board notes that disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (rating schedule), found in 38 C.F.R. Part 4.  
Disability ratings are intended to compensate impairment in 
earning capacity due to a service- connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  

Under the provisions of Diagnostic Code 9411 (PTSD) which 
were in effect at that time, a total (100 percent) evaluation 
was warranted if the condition was characterized by active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  With lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability, a 70 percent rating is assigned.  The Rating 
Schedule provided a 50 percent disability rating when there 
is evidence of considerable impairment both industrially and 
socially.  See 38 C.F.R. § 4.132, Diagnostic Code 9203 
(1990).

Pertinent medical evidence, in addition to the January 1991 
VA treatment record,  includes a private psychological 
evaluation performed in January 1991 for purposes of 
evaluating his Social Security disability claim.  The 
physician noted that the veteran had a marked degree of 
functional impairment in his ability to deal with other 
people, commenting that the veteran was withdrawn, but at 
work could be explosive.  The physician stated that the 
veteran, under mild stress in an 8 hour day, may withdraw 
with low energy, slowed responses, and tears.  He may also 
vent anger in verbal assault, be hypercritical of himself and 
other, and be oppositional and negativistic.  He may not take 
well to authority or direction.  His thinking tends to be 
rigid and concrete.  His memory for recent events may be 
poor. 

A September 1991 private psychiatric evaluation noted that 
the veteran was initially extremely defensive and seemed to 
almost invite argument.  His speech, thought processes and 
cognitive function were normal. 

A May 1992 statement from J. S. L., M.A., at Lowell Vet 
Center indicated that the veteran's PTSD was chronic, 
moderately severe and that he should be considered 
unemployable at present.  The veteran exhibited moderately 
severe impairment in his ability to relate to other people, 
ability to work around the house, and socialize, and severe 
memory impairment.  The veteran acquired a variety of 
dysfunctional coping skills to reduce the symptoms of his 
PTSD, including alcohol abuse, isolation, and rage against 
authority.  His employment record is sporadic, stressful, 
short-term, authority-conflict oriented, which is all 
directly due to his PTSD.  He also experienced intrusive 
thoughts and nightmares about Vietnam and conflict with 
authority.  

A June 1992 decision from the Social Security Administration 
(SSA) indicated a finding that the veteran was disabled for 
purposes of SSA disability benefits, effective June 1989.  
This decision was based, in part, on the May 1992 statement 
from J.S.L., M.A. at Lowell Vet Center. 

Based on a review of these records, particularly the January 
6, 1991 VA psychiatric report, the May 1992 statement from 
J.S.L., and the findings from the SSA decision in June 1992, 
the Board finds that the veteran's PTSD symptomatology 
produced total social and industrial inadaptability, 
effective January 6, 1991.  The medical evidence demonstrated 
significant impairment in the veteran's ability to relate to 
other people, including people in authority.  Resolving all 
doubt in the veteran's favor, the evidence supports a factual 
finding of an ascertainable increase to 100 percent disabling 
for PTSD as of January 6, 1991.  38 U.S.C.A. § 5107.

Factually Ascertainable

The regulations also provide that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable." 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400 (o)(1)(2) (2007).  See also 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Evidence 
contained in the claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service- connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  

Upon review, there is no competent evidence prior to January 
6, 1991 and within one year before the date of claim showing 
that it is factually ascertainable that an increase in 
disability had occurred.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(1) and (2) (2007); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997).  As noted 
above, the last final rating decision was May 1990 and is a 
bar to an earlier effective date.  The pertinent evidence is 
VA medical records dated in October 1990 through December 
1990 noting group and individual therapy and continued 
psychiatric treatment.  These records demonstrated continuous 
treatment, however, it was not until the January 6, 1991 VA 
psychiatric report that a thorough and competent medical 
report documented the veteran's psychiatric status, including 
premilitary history, military history, post-military history, 
assessment results from evaluation.  The January 6, 1991 VA 
psychiatric report is the earliest it became factually 
ascertainable that the veteran's disability increased in 
severity.  Thus, January 6, 1991, but no earlier, is assigned 
for the award of a 100 percent rating for PTSD.  






(CONTINUED ON NEXT PAGE)






ORDER

Clear and unmistakable error having been found in the 
December 1985 rating decision, to this extent, the appeal is 
allowed.

Clear and unmistakable error not having been found in the 
April 1986 rating decision; to this extent, the appeal is 
denied.

An effective date of January 6, 1991, is assigned for the 
award of a 100 percent rating for PTSD; to this extent, the 
appeal is allowed, subject to the regulations governing the 
award of monetary benefits.



	                         
__________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


